Citation Nr: 1231901	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-44 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic testicular pain, to include orchitis.

2.  Entitlement to service connection for osteoarthritis of the bilateral hands.

3.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood.

4.  Entitlement to an initial rating in excess of 30 percent for asthma.

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial rating in excess of 10 percent for rosacea.

7.  Entitlement to an initial compensable rating for allergic rhinitis.  

8.  Entitlement to an initial compensable rating for hemorrhoids.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to September 2007 with prior Reserves service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.

The Board considered whether a claim of total disability based on individual unemployability (TDIU) was inferred in the case in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified as to some occupational impairment specifically due to his adjustment disorder, but has not indicated his disabilities prevent him from working altogether.  Indeed, the Veteran is employed as a nurse practitioner.  The medical evidence also does not reasonably raise a claim of TDIU.  As such, the Board does not find Rice applicable here.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In a February 2012 statement, the Veteran initiated increased rating claims seeking compensable ratings for his bilateral Achilles tendonitis, plantar fasciitis, and hammertoes.  These issues have not been considered by the RO and, therefore, are REFERRED for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's appeal stems from claims initiated immediately upon separation from the military.  He was afforded VA examinations associated with these claims in November 2007 and December 2007, nearly five years ago.  Since that time, the claims folder and Virtual VA record contains voluminous post-service VA and private treatment relevant to all the claimed disabilities.  

Much of the post-service medical evidence was not considered by the RO, which last issued a Statement of the Case (SOC) in September 2009.  The Veteran did waive AOJ review of the new evidence, but as will be explained below, the new evidence indicates further development of these claims is necessary. 

The Board further notes as relevant to all claims on appeal that the Veteran testified, and the file confirms, he is licensed, trained, and employed as a nurse practitioner.  Thus, the Veteran's own statements are backed by medical expertise.  Cf. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Increased Ratings (Adjustment Disorder, Asthma, GERD, Rosacea, Allergic Rhinitis, Hemorrhoids)

With regard to the increased rating claims on appeal, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has testified as to worsened symptoms as to all the disabilities on appeal since 2007.  He specifically testified as to manifestations as to each service-connected disability, which he believes would justify a higher rating.

Aside from his own medical testimony, VA outpatient treatment records and private treatment records indicate his service-connected disabilities may have worsened since last examined in 2007.

With regard to his psychiatric disability, the Veteran testified and provided private treatment records showing he was recently diagnosed with attention deficit disorder (ADD), which he claims magnifies his underlying psychiatric disability.  He testified his adjustment disorder causes some occupational impairment as he tends to neglect personal hygiene.  His wife further testified the Veteran misses important appointments, including medical appointments, because of his psychiatric disability, which is something he did not used to do.  Indeed, VA outpatient treatment records note at least a few times where the Veteran was a "no show."  The Veteran's VA medical doctor, however, indicated in October 2009 he did not agree with the ADD diagnosis and did not recommend use of the ADD medications.  

With regard to his asthma, GERD and allergic rhinitis, VA outpatient treatment records confirm continued treatment through the years with medication refills.  The last endoscope associated with the claims folder related to his GERD treatment was June 2008, over four years ago.  The last pulmonary function test (PFT) associated with claims folder related to his asthma is dated in 2007, five years ago.

VA outpatient treatment records also note some follow-up treatment for his skin condition and hemorrhoids.  The Veteran testified that these two conditions have worsened.  He specifically claims his skin condition affects 65 percent of his face and, although he has never been prescribed steroid creams specifically for his skin condition, the steroids he uses for his asthma actually helped resolve skin rashes in the past.  He further testified his hemorrhoids recur frequently, with bleeding and fissures. 

In light of the Veteran's testimony, which is backed by his own medical expertise, post-service treatment records indicating continuing treatment and possible worsening of these disabilities, and the lengthy time since the Veteran was last afforded VA examinations with pertinent diagnostic tests, new VA examinations are indicated.  

Service Connection

Chronic Orchitis

The Veteran claims his chronic testicular pain, which has been variously diagnosed, began on active duty after bilateral inguinal hernia repair operations.

During service, he underwent right hernia repair surgery in April 2004 and left hernia repair surgery in April 2005.  After the surgeries, his service treatment records confirm treatment for "orchalgia" in June 2007 where the Veteran presented with swelling of the left side of scrotum "consistent with small varicocele."  At that time, the doctor indicated "pains seen after hernia repair may wax and wane from time to time."  The doctor did not diagnose the Veteran with a chronic disorder.

The pertinent inquiry with regard to this claim is whether the Veteran has a chronic disability related to his chronic complaints of testicular pain.  The December 2007 VA examiner opined that the Veteran's orchitis was acute, and has since resolved.  At that time, the examiner found no objective evidence of a chronic disability.  

Post-service treatment records, however, confirm chronic complaints of testicular pain with diagnoses of erectile dysfunction, hydrocele, and orchitis.  Most significantly, a VA urology consultation report dated December 2011 made specific note of the Veteran's chronic complaints of bilateral testicular pain and his history of bilateral inguinal hernia repair.  The urologist opined that hernia operations can cause chronic pain from nerve entrapment or from scar tissue.  It can also damage the blood supply to the testis by damaging the spermatic artery.  On examination, the urologist did not observe clinically significant hydrocele and opined the Veteran's pain "is likely from scar tissue from hernia operations."  

The Veteran is already currently service-connected for scars related to the in-service hernia operations.  He is also service-connected for erectile dysfunction (ED).  It is clear the Veteran suffers from chronic testicular pain and at least one medical doctor believes this stems from in-service inguinal hernia repair operations.  

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  It is entirely unclear, whether the Veteran has a diagnosable disorder related to his chronic complaints of testicular pain, separate from his already service-connected ED and scars.  In order to clarify the Veteran's condition, a new VA examination is warranted.  38 C.F.R. § 3.159(c)(4).

Bilateral Hands Osteoarthritis

The Veteran claims he was first diagnosed with osteoarthritis of the bilateral hands while in the military.  Service treatment records show June 2007 treatment by a rheumatologist where pain, swelling, and deformity of the PIP and DIP joints of his fingers on both hands were noted.  Osteoarthritis deformity was noted, but it is not clear whether this diagnosis was confirmed by x-ray.

After service, the Veteran was afforded a VA examination in December 2007 with x-rays in January 2008.  At that time, physical examination of the hands was normal and x-rays also returned within normal limits; no diagnosis was rendered.

At the February 2012 hearing, the Veteran testified that he has pain in his bilateral hands, specifically the joints of all his fingers, since service accompanied with deformity, swelling, and limited motion.  The Veteran testified that his fingers worsen on overuse and in cold weather.  Based on his medical knowledge, he believes his symptoms are classic manifestations of osteoarthritis.  During the Veteran's hearing before the Board, it was noted on the record that the Veteran's finger joints were swollen.  

VA outpatient treatment records do not show any specific treatment for hand arthritis although unspecified joint pain is noted from time to time.  

In light of the Veteran's medical knowledge as a nurse practitioner, the in-service rheumatology record, and his current symptoms, the Board finds a new VA examination is necessary to ascertain whether the Veteran has a current diagnosis of the bilateral hands.  38 C.F.R. § 3.159(c)(4).

The VA should also take this opportunity to obtain recent VA outpatient treatment records from February 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since February 2012.  Thereafter, efforts should be made to obtain any and all identified treatment, to include at the VA Medical Center.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  After the above is complete and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations for his service-connected adjustment disorder, asthma, GERD, rosacea, allergic rhinitis, and hemorrhoids to ascertain the current severity of each of his service-connected disabilities on appeal.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination, any and all relevant diagnostic tests (such as a pulmonary function test, and endoscope), and review of the record, the examiners should provide information addressing the current manifestations and current severity of each disability.

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiners' clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiners should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above is complete and records are obtained, to the extent available, the Veteran should also be afforded a VA urology examination to determine the current nature and etiology of any testicular pain disorder(s) found.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination, any and all relevant diagnostic tests, and review of the record, the examiner should provide an opinion as to the following:

(a)  Does the Veteran currently have chronic disability or disabilities manifested by chronic testicular pain?

(b)  If so, is it at least as likely as not (50 percent probability or greater) that any testicular disability either began in service, is attributable to his in-service inguinal hernia repair surgeries, or attributable to any other incident of his military service?

A complete rationale should be provided for any opinion.  The examiner should reconcile his or her opinion with the ambiguous medical evidence of record showing chronic complaints of pain and the December 2011 VA urologist's opinion.  

4.  After the above is complete and records are obtained, to the extent available, the Veteran should also be afforded a VA orthopedic examination to determine the current nature and etiology of any bilateral hand disorder(s) found.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination, any and all relevant diagnostic tests, and review of the record, the examiner should provide an opinion as to the following:

(a)  Does the Veteran currently have arthritis or any other chronic disability or disabilities manifested by chronic hand/finger pain, swelling, deformity or limited motion?

(b)  If so, is it at least as likely as not (50 percent probability or greater) that any hand/finger disability either began in service, is attributable to his in-service June 2007 treatment for DIP and PIP joint pain, or attributable to any other incident of his military service?

A complete rationale should be provided for any opinion.  The examiner should reconcile the opinion with the ambiguous medical evidence of record, to include the June 2007 rheumatology report, the December 2007 VA examination, the January 2008 "normal" x-ray, and the Veteran's own medical testimony.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

